BARRY N. BRUMER, of PORT ORANGE, FLORIDA, who was admitted to the bar of this State in 1973, having pleaded guilty to two counts of knowingly and willfully encouraging and inducing aliens to reside in the United States, in violation of 8 U.S.C.A. § 1324(a)(1)(D) and 18 U.S.C.A. § 2;
And respondent having been suspended by order of this Court on March 20, 1990, pursuant to Rule l:20-6(b)(l);
And the Disciplinary Review Board having filed a report with the Supreme Court recommending that by way of reciprocal discipline respondent be suspended from the practice of law for a period of three years for his having pleaded guilty to knowingly and willfully encouraging and inducing aliens to reside in the United States, respondent having been suspended from the practice of law in the State of Florida for a period of three years on June 8, 1989;
And respondent having been ordered to show cause why he should not be disbarred or otherwise disciplined pursuant to Rule 1:20-7, and respondent having failed to appear on the return date of said Order to Show Cause; and good cause appearing;
It is ORDERED that the report of the Disciplinary Review Board is hereby adopted and BARRY N. BRUMER is suspended from the practice of law for a period of three years and until further order of the Court, effective June 8, 1989; and it is further
ORDERED that respondent shall not be eligible to apply for restoration to the practice of law in this State until he has been readmitted to the bar of the State of Florida; and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this order and the full *295record of the matter, be added as a permanent part of the file of respondent as an attorney at law of the State of New Jersey; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that respondent continue to comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys; and it is further
ORDERED that respondent reimburse the Ethics Financial Committee for appropriate administrative costs.